Case 8:20-cv-02005-TPB-AEP Document 41 Filed 10/12/20 Page 1 of 3 PageID 404




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                    Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /

             MOTION TO DISMISS OF DEPUTY ALVARO BERJE

      Deputy Alvaro Berje, a member of the Pinellas County Sheriff’s Office, moves

to dismiss the amended complaint for failure to state a claim on which relief can be

granted under Fed. R. Civ. P. 12(b)(6), because it is prolix and an impermissible

shotgun pleading in violation of Fed. R. Civ. P. 8(a)(2) & 8(d)(1), and because he is

entitled to qualified immunity.

                               MEMORANDUM OF LAW

      The amended complaint contains only two references to Deputy Berje. The

first is that Bello claims Deputy Berje was “listed as being involved with Report

206012.” Dkt. 33 ¶ 75. This is the same factual averment that underlies Bello’s

claim against Deputy Cox: that her civil rights were allegedly violated because his

name is typed on a single report under the heading “subjects involved.” Dkt. 33-1, at

59. Deputy Berje joins in, adopts, and incorporates Deputy Cox’s motion to dismiss

with respect to the lack of constitutional viability of this specious claim. See Dkt. 35.
Case 8:20-cv-02005-TPB-AEP Document 41 Filed 10/12/20 Page 2 of 3 PageID 405




        Bello’s only other mention of Deputy Berje in the amended complaint is that

he caught Bello in the bathroom “applying colored pencil to his eyebrows and to his

face as makeup” and “verbally counseled [Bello] that this is not allowed and will not

be tolerated.” Dkt. 33 ¶ 81 (quoting Dkt. 33-1, at 20). Bello claims that this violated

her constitutional rights because she was “denied access to female . . . grooming

standards.” Id. ¶ 176. In short, Bello claims a constitutional right to wear makeup in

jail.

        Bello’s claim against Deputy Berje is foreclosed as a matter of law by binding

Eleventh Circuit precedent. Keohane v. Florida Dep’t of Corr. Sec’y, 952 F.3d 1257,

1275, 1279 (11th Cir. 2020) (holding that denial of transgender inmate’s request for

“social-transitioning” items like makeup did not show deliberate indifference). See

Hood v. Department of Children & Families, No. 2:12-cv-637-FTM-29, 2015 WL

686922, at *3 (M.D. Fla. Feb. 18, 2015) (noting dismissal of claim based on

incarcerated transgender plaintiff’s right to wear cosmetics); see also Campbell v.

Kallas, 936 F.3d 536, 549 (7th Cir. 2019) (“As for Campbell’s requests for electrolysis

and makeup, our cases offer no indication that denying arguably nonmedical

cosmetic accommodations [to transgender inmates] violates the Eighth

Amendment.”); Murray v. United States Bureau of Prisons, 106 F.3d 401, 1997 WL

34677, at *2 (6th Cir. 1997) (per curiam) (holding that failure to provide a

transgender prison inmate “with hair and skin products that she claims are necessary

for her to maintain a feminine appearance” was part of routine deprivation of

incarceration). Because Deputy Berje did not violate the Constitution and there is no

                                           2
Case 8:20-cv-02005-TPB-AEP Document 41 Filed 10/12/20 Page 3 of 3 PageID 406




case law that would have put him on notice that Bello had a clearly established

constitutional right to wear makeup in jail, he is entitled to qualified immunity.

      Finally, Deputy Berje joins in, adopts, and incorporates the entirety of Deputy

Cox’s motion to dismiss. See Dkt. 35. Bello’s amended complaint against Deputy

Berje should be dismissed for those reasons as well as for the reasons set forth above

and the Court should grant such other relief as it deems just and appropriate.


                                               Respectfully submitted,

                                               /s/ Paul G. Rozelle
                                               Paul G. Rozelle
                                               FBN: 75948
                                               10750 Ulmerton Road
                                               Largo, FL 33778
                                               Telephone: (727) 582-6274
                                               Facsimile: (727) 582-6459
                                               prozelle@pcsonet.com
                                               amarcott1@pcsonet.com
                                               Attorney for Deputy Alvaro Berje




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 12, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                                /s/ Paul G. Rozelle




                                           3
